       Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MORRIS TAYLOR,

                Petitioner,

vs.                                                                     No. CV 18-00127 JCH/SMV

FIFTH JUDICIAL DISTRICT COURT,

                Respondent.



                           MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on the Petition for Writ of Habeas Corpus Under 28

U.S.C. § 2254 By a Prisoner in State Custody filed by Petitioner, Morris Taylor (Doc. 1). The

Court concludes that Petitioner Taylor is not entitled to § 2254 relief and dismisses the Petition.

                              1. Factual and Procedural Background

        Petitioner Morris Taylor is a prisoner in state custody proceeding pro se under 28 U.S.C. §

2254. The Court has reviewed the official record in Taylor’s state court proceedings through the

New Mexico Supreme Court’s Secured Online Public Access (SOPA). The Court takes judicial

notice of the official New Mexico court records in Taylor’s criminal case, State of New Mexico,

County of Lea, Fifth Judicial District case no. D-506-CR-2013-00021. United States v. Ahidley,

486 F.3d 1184, 1192 n. 5 (10th Cir.2007) (The Court may take judicial notice of publicly filed

records in this court and other courts concerning matters that bear directly upon the disposition of

the case at hand); Shoulders v. Dinwiddie, 2006 WL 2792671 (W.D.Okla.2006) (court may take

judicial notice of state court records available on the world wide web including docket sheets in

district courts); Stack v. McCotter, 2003 WL 22422416 (10th Cir.2003) (unpublished opinion)

(finding state district court's docket sheet is an official court record subject to judicial notice under

                                                   1
      Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 2 of 11



Fed.R. Evid. 201).

       Taylor was charged with one count of Trafficking (by Possession with Intent to Distribute)

and one count of Delivery or Manufacture of Drug Paraphernalia. (Doc. 1 at 1). The charges arose

out of a residential search by law enforcement officers authorized by a search warrant. The search

warrant was issued based on information provided by a confidential informant. (Doc. 1 at 17).

Prior to trial, Taylor’s counsel filed a motion to suppress the evidence seized during the residential

search on the grounds that the confidential informant’s affidavit was insufficient to establish

probably cause. The state trial court denied the motion. (Doc. 1 at 32). Taylor also filed a motion

in limine seeking to exclude the confidential informant from testifying at trial and to exclude any

information law enforcement officers received from the confidential informant. (Doc. 1 at 37-38).

The state court granted the motion in part and excluded any evidence of a prior purchase of drugs

from Petitioner by the confidential informant. The identity of the confidential informant was never

disclosed, the confidential informant did not testify at trial, and no evidence relating to the

confidential informant was introduced at trial. (Doc. 1 at 16-18).

       Taylor was convicted by a jury on both counts. Judgment on his conviction was entered

on June 9, 2014. (Doc. 1 at 1). Petitioner filed a notice of appeal on July 8, 2014. On appeal,

Taylor argued that the information provided by the confidential informant was insufficient to

support probable cause for issuance of the search warrant and all evidence that was seized at the

residence should have been excluded. The Court rejected Taylor’s argument and affirmed the jury

verdict. State v. Taylor, 2016 WL 576026 (Ct. App. N.M. 2016).

       Taylor then filed a petition for writ of habeas corpus in state court on April 26, 2016.

Taylor raised six issues in his state habeas corpus petition:

               1. the conviction was obtained in violation of 6th Amendment confrontation clause;
               2. the search warrant was not properly verified;

                                                  2
      Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 3 of 11



               3. the conviction was obtained in violation of the 14th Amendment due process
               clause;
               4. the conviction was obtained in violation of conspiracy statutes;
               5. the conviction was obtained in violation of 6th Amendment rights to effective
               assistance of counsel; and
               6. the conviction was obtained in violation of 14th Amendment due process because
               the jury was not informed that the confidential informant was paid for information.

(Doc. 1 at 27-31). The New Mexico Public Defender Department conducted a NMRA Rule 5-

802(G)(1) review and concluded that Taylor’s claims were not a proceeding that a reasonable

person would undertake at his own expense. (D-506-CR-2013-00021, Rule 5-802 Initial Review

5/31/2016). On July 31, 2017, the state court dismissed the habeas corpus petition on the grounds

that Petitioner had not presented any sufficient basis for habeas corpus relief. Petitioner filed a

petition for writ of certiorari in the New Mexico Supreme Court, which was denied. (Doc. 1 at 3).

Taylor filed additional habeas corpus petitions and requests to reopen his habeas corpus case,

claiming invalidity of his conviction based on violation of his rights due to the confidential

informant. The state court denied all of Taylor’s habeas corpus petitions and motions by orders

entered October 4, 2016, November 17, 2016, July 31, 2017, and November 17, 2017. State v.

Taylor, D-506-CR-2013-00021.

       Petitioner Taylor filed his Petition in this Court on February 7, 2018. (Doc. 1). In his

Petition, Taylor contends:

       1. his 5th Amendment right to due process was violated because “this confidential

informant was not intraduced to this court, never was disclosed to the defendant, and most

importantly never once was he or she discussed at trial.” (Doc. 1 at 16 (errors in the original));

       2. his 4th Amendment rights were violated by the search and seizure based on information

provided by the confidential informant and, when the jury asked why the police were searching

defendant’s dwelling, the Judge did not answer the Jury’s question. (Doc. 1 at 18-19); and



                                                  3
       Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 4 of 11



       3. his 6th Amendment rights were violated because he was not permitted to confront and

question the confidential informant. (Doc. 1 at 20-21).

                      2. The Standard for § 2254 Habeas Corpus Review

       Taylor is proceeding in this Court under 28 U.S.C. § 2254. A prisoner in state custody

may seek federal habeas corpus relief under 28 U.S.C. § 2254. Section 2254 provides:


                “[A] district court shall entertain an application for a writ of
                habeas corpus in behalf of a person in custody pursuant to
                the judgment of a State court only on the ground that he is in
                custody in violation of the Constitution or laws or treaties of
                the United States.”

28 U.S.C. § 2254(a). Habeas corpus relief is not limited to immediate release from illegal custody,

but is available as well to attack future confinement and obtain future releases. See Peyton v. Rowe,

391 U.S. 54, 66-67 (1968). Habeas relief is available to obtain restoration of good time credits,

resulting in shortening of the length of the petitioner’s sentence. Preiser v. Rodriguez, 411 U.S.

475, 487–88 (1973).

       As amended by the Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C.

§ 2254 sets limits on the power of a federal court to grant an application for a writ of habeas corpus.

If, as in this case, the application includes a claim that has been adjudicated on the merits in state

court proceedings, § 2254(d) expressly limits federal court review. Under § 2254(d), a habeas

corpus application “shall not be granted with respect to [such a] claim ... unless the adjudication

of the claim:

                (1) resulted in a decision that was contrary to, or involved
                an unreasonable application of, clearly established Federal law,
                as determined by the Supreme Court of the United States; or
                (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in
                the State court proceeding.”



                                                  4
      Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 5 of 11



28 U.S.C. § 2254(d)(1) and (2). Under this standard, a federal habeas court “reviews the specific

reasons given by the state court and defers to those reasons if they are reasonable.” Wilson v.

Sellers, 584 U.S. ___, 138 S.Ct. 1188, 1191-92 (2018). The standard is highly deferential to the

state court rulings and demands that the state court be given the benefit of the doubt. Harrington

v. Richter, 562 U.S. 86, 101 (2011); Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam).

The standard is difficult for petitioners to meet in federal habeas proceedings under 28 U.S.C. §

2254. Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

       Section 2254(d)(1)’s reference to “clearly established Federal law, as determined by the

Supreme Court of the United States” refers to the holdings of the Supreme Court’s decisions as of

the time of the relevant state-court decision. Williams v. Taylor, 529 U.S. 362, 412 (2000). Under

§ 2254(d)(1), a state-court decision is “contrary to” the Supreme Court’s clearly established law if

it “applies a rule that contradicts the governing law set forth in [Supreme Court] cases” or if it

“confronts a set of facts that are materially indistinguishable from a decision of [the] Court and

nevertheless arrives at a result different from [that] precedent.” Williams, 529 U.S. at 405-406. A

state court need not cite, or even be aware of, applicable Supreme Court decisions, “so long as

neither the reasoning nor the result of the state-court decision contradicts them.” Early v. Packer,

537 U.S. 3, 8 (2002) (per curiam).

       A state-court decision is an “unreasonable application” of clearly established Supreme

Court law if the decision “correctly identifies the governing legal rule but applies it unreasonably

to the facts of a particular prisoner’s case.” Williams, 529 U.S. at 407–08. A District Court

undertakes this objective unreasonableness inquiry in view of the specificity of the governing rule:

“The more general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). An unreasonable application



                                                 5
      Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 6 of 11



of federal law is not the same as an incorrect application of federal law. Williams, 529 U.S. at 410.

A federal court may not issue a habeas corpus writ simply because that court concludes the state-

court decision applied clearly established federal law erroneously or incorrectly--the application

must also be unreasonable. Id. at 411; Harrington v. Richter, 562 U.S. at 98. The AEDPA

authorizes issuance of a writ only in cases where there is no possibility fair-minded jurists could

disagree that the state court’s decision conflicts with Supreme Court precedents. Harrington. 562

U.S. at 102.

       Relief under the “unreasonable determination of the facts” clause of subsection (d)(2)

is subject to the provisions of 28 U.S.C. § 2254(e)(1). That subsection requires that factual

findings of a state court are presumed correct and can be overturned by a habeas court only

on a showing by the petitioner of clear and convincing evidence. House v. Hatch, 527 F.3d

1010, 1019 (10th Cir. 2008). State court decisions are entitled to deference even if the state

court resolves issues in a summary disposition with little or no legal reasoning. See Sandoval

v. Ulibarri, 548 F.3d 902, 911 (10th Cir. 2008); Paine v. Massie, 339 F.3d 1194, 1198 (10th

Cir. 2003).

                           3. Analysis of Petitioner Taylor’s Claims

       All of Petitioner Taylor’s claims are based on the state court’s failure to disclose the

confidential informant, to allow introduction of evidence relating to the confidential

informant at trial, and to permit Petitioner’s conviction based on evidence seized during the

alleged improper residential search. Petitioner Taylor’s arguments that his constitutional

rights were violated fail for three reasons. First, on direct appeal from Petitioner’s conviction

the New Mexico Court of Appeals ruled that the search warrant was properly issued based

on the affidavit of the confidential informant. The New Mexico Court of Appeals ruled:


                                                 6
      Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 7 of 11



        “Defendant appeals his convictions for trafficking a controlled substance by
       possession with intent to distribute and possession of drug paraphernalia. His
       convictions were based on evidence obtained in the course of a search of an
       apartment. Defendant raises three issues. First, Defendant contends the district
       court erred in denying his motion to suppress by which he challenged the
       sufficiency of the affidavit to establish probable cause for the issuance of
       the search warrant. . .
       “[W]hen an application for a search warrant is based on an affidavit, the affidavit
       must contain sufficient facts to enable the issuing magistrate independently
       to pass judgment on the existence of probable cause.” Id. ¶ 30 (internal quotation
       marks and citation omitted). . .
       There appears to be no dispute about the adequacy of the factual basis for the
       CI’s knowledge in this case. The affidavit clearly reflects that the information
       supplied by the CI was based on first-hand experience, gained by virtue of
       his/her direct interaction with Defendant. See State v. Lujan, 1998–NMCA–032, ¶ 12,
       124 N.M. 494, 953 P.2d 29 (observing that when “first-hand knowledge naturally
       and logically flows from a common-sense reading of the affidavit, that will suffice”). . .
       We conclude that the affidavit provided the issuing judge with sufficient information
        to establish both the basis of the CI’s knowledge and the CI’s credibility, such that
        the warrant was supported by probable cause. The motion to suppress was
       therefore properly denied.”

State v. Taylor, 2016 WL 576026 at *1-*3).

       Based on the Court of Appeals’ ruling, the drugs and drug paraphernalia seized during the

residential search did not constitute the “fruits of the poisonous tree” as contended by Taylor (Doc.

1 at 16-19), and his prosecution based on the seized evidence did not violate his constitutional

rights. Fourth Amendment exclusionary rule claims are not cognizable in federal habeas corpus

proceedings if the petitioner had an opportunity for full and fair litigation of the claim in state

court. Stone v. Powell, 418 U.S. 465, 494 (1976). Here, Taylor had the opportunity and exercised

it fully. The state court’s decision is not contrary to or an unreasonable application of clearly

established Federal law or based on an unreasonable determination of the facts in light of the

evidence presented in the state court proceeding and his 4th Amendment ground for habeas relief

fails. 28 U.S.C. § 2254(d)(1) and (2).




                                                 7
       Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 8 of 11



       Second, Taylor’s contentions that the state court violated his 5th and 6th Amendment

constitutional rights by failing to disclose the confidential informant, to allow him to confront the

confidential informant as a witness, and to advise the jury about the confidential informant are

without merit. In his pretrial motion in limine, Taylor sought to have the confidential informant

and information provided by the confidential informant excluded at trial. (Doc. 1 at 37-38). Taylor

cannot seek habeas corpus relief based on the trial court’s granting him the relief he requested.

This invited error precludes the reversal of Taylor’s conviction, as well as the grant of any habeas

relief, on the basis of the exclusion of evidence relating to the confidential informant. See United

States v. Herrera, 23 F.3d 74, 75–76 (4th Cir.1994) (holding that doctrine of invited error precludes

grant of habeas relief to petitioner convicted of unindicted offense where petitioner's counsel

requested the instruction on that offense); Parker v. Champion, 148 F.3d 1219, 1222 (10th Cir.

1998). A petitioner who claims trial court error is not entitled to habeas relief on his claim when

the error complained of resulted from the petitioner's own conduct. Parker v. Champion, 148 F.3d

at 1222.1

       Last, even if the invited error doctrine did not apply, Taylor is not entitled to relief on this

claim in a § 2254 habeas petition unless the state court's error “had the effect of rendering the trial

so fundamentally unfair as to cause a denial of a fair trial in the constitutional sense.” Brinlee v.

Crisp, 608 F.2d 839, 854 (9th Cir. 1979). The state court rejected Taylor’s habeas corpus argument

that the exclusion of the confidential informant rendered his trial constitutionally unfair. (State v.

Taylor, D-506-CR-2013-00021, Order Dismissing Petition for Writ of Habeas Corpus, 7/31/2017).


1
 Taylor has not claimed ineffective assistance of counsel. See Haley v. Gibson, 229 F.3d 1163
(10th Cir. 2000).




                                                  8
      Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 9 of 11



Taylor's trial was not rendered fundamentally unfair by the failure to disclose the confidential

informant or advise the jury regarding the confidential informant. See Haley v. Gibson, 229 F.3d

1163 (10th Cir. 2000).

       The United States Supreme Court has addressed the issue of disclosure of confidential

informants with regard to the supervisory power of the federal courts in federal criminal trials. The

Court has stated that the government has long had the authority to withhold the identity of

informants in “the furtherance and protection of the public interest in effective law enforcement.”

Roviaro v. United States, 353 U.S. 53, 59 (1957). This authority was granted to recognize the civic

duty citizens have to inform the police of illegal activity, and to encourage that cooperation by

shielding informants’ identities. Id. at 59. In Roviaro v. United States, the Court held that the

government’s privilege to withhold the identity of a confidential informant is not absolute, but

must give way “[w]here the disclosure of an informer’s identity, or of the contents of his

communication, is relevant and helpful to the defense of an accused, or is essential to a fair

determination of a cause.” Id. at 60-61.

       While this ability to prevent the accused from confronting an informant is not unlimited,

see Roviaro, 353 U.S. at 60, “[d]isclosure of an informant is not required where the information

sought from him or her would be merely cumulative, or where the informant is not a participant in

or a witness to the crime charged.” United States v. Moralez, 908 F.2d 565, 567 (10th Cir.1990).

When disclosure would not lead to testimony or other evidence that would be of material benefit

to the defense, disclosure is not required. United States v. Gonzalo-Beltran, 915 F.2d 487, 489-

490 (9th Cir. 1990). The petitioner must make a minimal threshold showing that disclosure would

be relevant to at least one defense. See United States v. Sai Keung Wong, 886 F.2d 252, 256 (9th

Cir. 1989)(citing United States v. Buffington, 815 F.2d 1292, 1299 (9th Cir. 1987) ).



                                                 9
      Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 10 of 11



       In his Petition, Taylor claims that the disclosure of the confidential informant should have

been disclosed because the seizure of the drugs and paraphernalia was improper and “the jury was

uncertain about its decision.” (Doc. 1 at 19). Petitioner has not made the necessary minimal

threshold showing that disclosure would be relevant nor material and favorable to any defense

other than the alleged wrongful search and seizure. Because the search and seizure of the drugs

and paraphernalia at the residence was constitutionally valid, the confidential informant’s identity

and testimony would not have been relevant to any defense to the trafficking charges identified by

Taylor. His claims are insufficient because they are conclusory allegations with no supporting

facts or evidence. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991); see also Ruark v.

Gunter, 958 F.2d 318, 319 (10th Cir. 1992). Taylor has failed to provide any showing that the trial

court’s failure to order the disclosure of the identity of the confidential informant rendered his trial

so fundamentally unfair that a denial of federal constitutional rights resulted. See Gilson v.

Sirmons, 520 F.3d 1196, 1242 (10th Cir. 2008).

       Consistent with federal precedent, the state court denied Taylor appellate and habeas

corpus relief on his claims relating to the confidential informant. (Doc. 1 at 3, 5). The state court

concluded that Taylor’s due process, denial of confrontation of the confidential informant, and

ineffective assistance of counsel arguments were without merit. See State v. Taylor, D-506-CR-

2013-00021, Order Dismissing Petition for Writ of Habeas Corpus, 7/31/2017. Taylor has not

demonstrated that anything in the state court’s decision is inconsistent with or an unreasonable

application of federal law or that any state court error resulted in a violation of Taylor’s

constitutional rights. Cullen v. Pinholster, 563 U.S. at 181. Therefore, Taylor is not eligible for

federal habeas corpus relief and the Court will dismiss his Petition for § 2254 relief. 28 U.S.C. §

2254(d)(1) and (2).



                                                  10
      Case 1:18-cv-00127-JCH-SMV Document 3 Filed 07/29/20 Page 11 of 11



                           4. Denial of a Certificate of Appealability

       Rule 11(a) of the Rules Governing Section 2254 Cases, the Court must grant or deny a

certificate of appealability when it enters a final order adverse to the Petitioner. A certificate of

appealability may issue only if the applicant has made a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2). Under Rule 11 of the Rules Governing Section 2254

Cases, the Court concludes that Petitioner has failed to make a substantial showing of denial of a

constitutional right and the Court will deny a certificate of appealability.

       IT IS ORDERED that the Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254 By

a Prisoner in State Custody filed by Petitioner, Morris Taylor (Doc. 1) is DISMISSED with

prejudice and a certificate of appealability is DENIED.




                                                                          _

                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                 11
